 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARVIN GLENN HOLLIS,                               No. 2:09-cv-1627 CKD P
12                        Plaintiff,
13            v.                                         ORDER
14    A. GORBY, et al.,
15                        Defendants.
16

17          Plaintiff is a California prisoner proceeding pro se. On July 20, 2018, plaintiff filed a

18   motion for relief from judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure.

19   The parties have consented to have all matters in this action before a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(c) and Local Rule 302.

21          In his motion, plaintiff asserts that the terms of the settlement agreement reached in this

22   action were breached by officials at plaintiff’s prison when they applied an award for costs in

23   Hollis v. Gorby, 2:08-cv-1091 RAJ P to plaintiff’s trust account balance. Defendants admit that

24   the amount awarded for costs in Hollis v. Gorby was applied to plaintiff’s trust account, but that it

25   was done so in error and has now been removed. Defendants point to evidence indicating the

26   deduction for costs has been removed.

27          Plaintiff agrees that the deduction for costs has now been removed from his trust account.

28   However, plaintiff asks that unidentified “prison officials” be sanctioned for their failure to adjust
 1   plaintiff’s trust account balance when they were informed by plaintiff that the settlement

 2   agreement in this action precludes a deduction for costs awarded in Hollis v. Gorby. Plaintiff

 3   fails to point to any authority in support of his request and the court notes there is no evidence

 4   before the court that any defendant or counsel for defendants caused the improper deduction, or

 5   failed to act with diligence in having the deduction removed once they became aware of it.

 6           In light of the foregoing, IT IS HEREBY ORDERED that plaintiff’s July 20, 2018

 7   “motion for relief from judgment” is denied.

 8   Dated: October 30, 2018
                                                       _____________________________________
 9
                                                       CAROLYN K. DELANEY
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13   1
     holl1627.mfr
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
